Case 5:18-cr-00258-EJD Document 580 Filed 11/20/20 Page 1 of 11




        Exhibit 1
        Case 5:18-cr-00258-EJD Document 580 Filed 11/20/20 Page 2 of 11




                                                  U.S. Department of Justice
                                                  United States Attorney
                                                  Northern District of California


                                                150 Almaden Boulevard, Suite 900        (408) 535-5061
                                                San Jose, California 95113          Fax:(408) 535-5066



                                                  March 6, 2020

VIA EMAIL

Lance Wade
Williams & Connolly LLP
725 Twelfth Street, N.W.
Washington, DC 20005

Jeffrey B. Coopersmith
Orrick Herrington & Sutcliffe LLP
701 5th Avenue, Suite 5600
Seattle, WA 98104-7097

                Re:    United States v. Elizabeth Holmes and Ramesh “Sunny” Balwani
                       CR-18-00258-EJD
                       Notice re Government’s Intent to Introduce Certain Evidence

Dear Counsel:

        We write to provide notice that the government may seek to introduce certain evidence in
its case in chief in the above-referenced matter. This evidence is relevant to the charges in this
case and is admissible to show, among other things, Defendants’ motive, opportunity, intent,
preparation, plan, knowledge, identity, consciousness of guilt, or absence of mistake or accident.
See Fed. R. Evid. 404(b).

        Please note that, by providing this disclosure, the government is not conceding that this
evidence is admissible only under the provisions of Rule 404(b). The government may also
assert that this evidence is admissible as direct evidence of the charged conduct, that it is
inextricably intertwined with the events charged in the operative Indictment, or that it shows a
continuing course of conduct otherwise admissible under Rules 401 and 402.

       The facts summarized below are supported by the evidence in the government’s
discovery production, including witness statements as reflected in summary memoranda and
source documents such as emails, laboratory reports, and business records.

       This notice supplements the previous 404(b) disclosures that have accompanied the
government’s discovery productions in this case. The government reserves the right to introduce
additional evidence covered by those previous disclosures, and further reserves the right to
amend this notice in advance of trial based on its continuing investigation and trial preparation.



                                                 1
     Case 5:18-cr-00258-EJD Document 580 Filed 11/20/20 Page 3 of 11




1. False and misleading representations directed at insured patients. As part of
   Defendants’ scheme to defraud patients, they falsely represented to patients that
   Theranos’s tests were accurate, reliable, and suitable for use in the clinical context, when
   Defendants knew that Theranos’s tests were not properly validated and suffered from
   accuracy problems that rendered them unreliable and not suitable for informing clinical
   treatment decisions. Defendants caused Theranos to misrepresent the accuracy and
   reliability of its tests in advertisements and other promotional materials distributed
   electronically and in print, and further misled patients as to the nature of Theranos’s tests
   by offering their tests for use in the clinical context, necessarily implying that Theranos’s
   tests could be relied upon for medical decision-making. Patients who questioned or
   complained about Theranos’s test results were falsely told that the company was having
   temporary, isolated problems with individual assays, were falsely assured that Theranos’s
   tests could be relied upon, or were given other excuses that masked the limitations of
   Theranos’s technology. Defendants also misled insured and uninsured patients regarding
   the methods of blood collection used by Theranos, causing patients to believe that they
   could have any blood test performed using a finger-stick when Theranos relied on vein
   draws for a substantial portion of its tests. These misrepresentations were directed at all
   potential customers of Theranos, including patients with and without medical insurance
   that might cover the cost of Theranos’s tests. The government may introduce these and
   similar facts through produced documents as well as through testimony from witnesses
   including, but not limited to, doctors and patients who patronized Theranos, marketing
   personnel employed or retained by Theranos, and former employees of Theranos.

2. False and misleading representations directed at doctors. As part of Defendants’
   scheme to defraud patients, they falsely represented to doctors that Theranos’s tests were
   accurate, reliable, and suitable for use in the clinical context, when Defendants knew that
   Theranos’s tests were not properly validated and suffered from accuracy problems that
   rendered them unreliable and not suitable for informing clinical treatment decisions.
   Defendants’ misrepresentations came in multiple forms, including advertising and
   promotional materials distributed electronically and in print, directed at doctors and
   health professionals acting as patient representatives who would later advise patients as to
   which blood testing services they should use. Defendants also caused misrepresentations
   to be directed at doctors during real-time conversations between doctors and Theranos
   representatives. For example, Dr. Linnerson in the Phoenix area was falsely told by
   Theranos representatives that the company’s tests had obtained FDA approval. Similarly,
   doctors who questioned or complained about Theranos’s test results were falsely told that
   the company was having temporary, isolated problems with individual assays, were
   falsely assured that Theranos’s tests could be relied upon, or were given other excuses
   that masked the limitations of Theranos’s technology. Other doctors were deceived as to
   the equipment and methods used for Theranos’s tests, with the company withholding
   information necessary for doctors to place those test results in context. See below.
   Defendants also misled doctors regarding the methods of blood collection used by
   Theranos, causing doctors to believe that patients could have any blood test performed
   using a finger-stick when Theranos relied on vein draws for a substantial portion of its
   tests. Similarly, Defendants misled some doctors regarding the equipment on which
   Theranos’s tests would be run and the location of that equipment. Specifically, when
   Theranos partnered with doctors’ offices to provide testing services in-house, Theranos
   would acquire office space within or near the doctor’s practice and lead the doctor to
   believe that Theranos was maintaining and operating one of its small, Theranos-
   manufactured analyzers onsite. The government may introduce these and similar facts
   through produced documents as well as through testimony from witnesses including, but


                                             2
     Case 5:18-cr-00258-EJD Document 580 Filed 11/20/20 Page 4 of 11




   not limited to, doctors and patients who patronized Theranos, marketing personnel
   employed or retained by Theranos, and former employees of Theranos.

3. False and misleading representations made to Theranos’s Board of Directors.
   Defendants deceived Theranos’s Board of Directors in furtherance of their schemes to
   defraud investors and patients. In particular, Defendants misrepresented the capabilities
   of Theranos’s technology to the Board, making false claims about matters including: the
   capabilities of Theranos’s analyzers; the accuracy and reliability of Theranos’s tests; the
   existence of data proving the accuracy and reliability of Theranos’s tests; the extent to
   which Theranos relied on third-party analyzers; the extent to which Theranos relied on
   vein draws; the nature of FDA’s approval requirements for Theranos’s tests; the extent to
   which Theranos’s technology had been validated by other entities and organizations
   including hospitals; the success of Theranos’s relationship with Walgreens; the revenues
   and financial health of the company; the truth of facts reported in the Wall Street
   Journal’s October 15, 2015 article discussing Theranos; and Defendants’ willingness to
   submit Theranos’s devices for independent testing or conduct comparison testing
   matching Theranos’s test results against those from conventional labs. The government
   may introduce these and similar facts through produced documents as well as through
   testimony from witnesses including, but not limited to, members of Theranos’s Board of
   Directors.

4. False and misleading representations made to Walgreens. In pursuing and
   maintaining Theranos’s partnership with Walgreens, Defendants made misrepresentations
   to Walgreens representatives about matters including: the number of tests Theranos’s
   analyzer could perform using a sample drawn from a finger-stick; the number of assays
   Theranos’s devices could conduct on a single sample; whether Theranos’s technology
   was mature and ready for commercial launch; the existence of technological boundaries
   affecting Theranos’s ability to scale up its testing services; the accuracy and reliability of
   Theranos’s tests and whether those tests were as accurate as or more reliable than
   competing tests from conventional labs; the extent to which Theranos relied on third-
   party analyzers; the extent to which Theranos relied on vein draws; the nature of FDA’s
   approval requirements for Theranos’s tests; whether Theranos conducted adequate
   proficiency testing; the extent to which Theranos’s technology had been validated by
   other entities and organizations including pharmaceutical companies and research
   universities who had purportedly used Theranos’s testing services for clinical trials or
   other studies; the purported use of Theranos’s technology by the United States military;
   Theranos’s ability to provide decentralized testing services at the point of care and the
   company’s experience operating under that model; and the profitability and financial
   health of the company. The government may introduce these and similar facts through
   produced documents as well as through testimony from witnesses including, but not
   limited to former Theranos employees as well as Walgreens personnel.

5. False and misleading representations made to Safeway. In pursuing a partnership
   between Theranos and Safeway, Defendants made misrepresentations to Safeway
   representatives about matters including: the number of tests Theranos’s analyzer could
   perform; the number of assays Theranos’s devices could conduct on a single sample; the
   accuracy and reliability of Theranos’s tests; whether Theranos’s technology was ready
   for commercial launch; the extent to which Theranos relied on third-party analyzers; the
   extent to which Theranos relied on vein draws; the nature of regulatory approval
   requirements for Theranos’s tests; the extent to which Theranos’s technology had been
   validated by other entities and organizations including pharmaceutical companies and
   research universities; the use of Theranos technology by the military; and the financial

                                             3
     Case 5:18-cr-00258-EJD Document 580 Filed 11/20/20 Page 5 of 11




   health and projected profitability of the company. Additionally, Holmes agreed to
   provide a Theranos analyzer to UCSF so that they could evaluate Theranos’s technology
   partly for Safeway’s benefit. Theranos, however, never provided UCSF with a device to
   review. The government may introduce these and similar facts through produced
   documents as well as through testimony from witnesses including, but not limited to,
   former Theranos employees and Safeway representatives.

6. False and misleading representations made to journalists. In promoting Theranos’s
   business, Defendants and their representatives were interviewed by journalists and made
   a number of false and misleading statements to those journalists regarding the state of
   Theranos’s business and the capabilities of Theranos’s technology. For example, Holmes
   made several misrepresentations to reporter Roger Parloff, including: (1) that Theranos’s
   level of quality and low coefficient of variation was revolutionary for a certified lab; (2)
   that Theranos had done 70 or more tests from a single microsample; (3) that Theranos
   was different from labs that used large machines in a centralized process; (4) that
   Theranos was exceeding requirements for proficiency testing; (5) that Theranos’s
   platform could do all of the several hundred tests offered by Quest in a regional lab; (6)
   that Theranos had a single device that could perform any test; and (7) that Theranos’s
   clinical laboratory consisted of hundreds of Theranos analyzer devices. Simultaneously,
   Defendants did not correct the false conclusions that journalists reached based on
   Defendants statements, failing to clarify, for example, that Theranos’s analyzer could
   perform only a limited number of assays and the company relied on third-party analyzers
   for a significant portion of its tests. Moreover, when Defendants saw false statements
   about Theranos’s capabilities repeated in press coverage, they did not correct those
   reports. This remained the case even when other employees brought the inaccurate
   statements to their attention—for example, Theranos attorney Brad Arington confronted
   Holmes about multiple false statements in Roger Parloff’s June 2014 Fortune article
   about Theranos. The government may introduce these and similar facts through
   produced documents as well as through testimony from witnesses including, but not
   limited to, former Theranos employees and attorneys as well as journalists who covered
   Theranos and conducted interviews of either Defendant.

7. Fostering culture of secrecy and forcing employees and others to sign non-disclosure
   agreements. In order to prevent the spread of information regarding problems at
   Theranos, Defendants required employees to sign strict non-disclosure agreements.
   Similar agreements were prerequisites to board members, potential investors, and other
   visitors obtaining information about the company, its technology, and its business.
   Similarly, in their roles controlling the day-to-day operations of Theranos and overseeing
   the company’s employees, Defendants took steps to silo information within Theranos,
   discouraging employees from sharing information about their work with other employees
   in the company and fostering a culture of internal secrecy. These actions minimized the
   number of Theranos employees who were aware of problems relating to the company’s
   research and development practices, technological capabilities, clinical laboratory
   practices, and business relationships. In particular, Defendants discouraged employees
   from sharing information regarding Theranos’s use of third-party analyzers for its tests,
   taking specific steps to conceal this fact from employees who did not already know.
   Those steps included renaming third-party devices in Theranos’s information
   management systems and assigning them code names so that employees who accessed
   these systems could not determine that those devices had in fact been manufactured by
   third-party companies. Defendants were so restrictive in controlling employees’
   statements about Theranos that they required some employees to remove references to
   Theranos from the employees’ LinkedIn profiles. Defendants were similarly secretive

                                             4
     Case 5:18-cr-00258-EJD Document 580 Filed 11/20/20 Page 6 of 11




   with investors, refusing to disclose to representatives like Lisa Peterson the identities of
   other investors in the company. The government may introduce these and similar facts
   through produced documents as well as through testimony from witnesses including, but
   not limited to, former Theranos employees and investors as well as potential and actual
   strategic partners of Theranos.

8. Restricting access to laboratory areas within Theranos. Defendants set policies at
   Theranos that severely restricted access to the laboratory areas where Theranos tested
   patient samples. Employees who did not work in the clinical laboratory generally were
   not able to access the areas, and visitors generally were not allowed to view those areas.
   These policies and practices prevented the dissemination of knowledge regarding
   problems with Theranos’s proprietary analyzers as well as Theranos’s use of third-party
   devices for many of its tests. Similarly, while withholding access to the actual clinical
   lab, Defendants misled visitors to Theranos by intentionally giving them the impression
   that the clinical lab consisted of multiple Theranos TSPUs and did not include other
   conventional devices. For example, when Vice President Biden visited Theranos in July
   2015, Theranos did not show visitors the CLIA lab where patient sample testing was
   performed, but set up a room containing a large number of Theranos TSPU boxes on
   shelves, intending that visitors believe they were viewing the machines that ran
   Theranos’s clinical tests. Within Theranos’s Normandy laboratory, Balwani ordered that
   wall dividers be installed to hide the Tecan devices Theranos used to dilute its samples.
   When Holmes was interviewed by Roger Parloff following his visit to Theranos’s
   facilities, she responded to his request to see the lab by indicating that he had essentially
   already seen the lab because he had seen a room with multiple TSPU devices. The
   government may introduce these and similar facts through produced documents as well as
   through testimony from witnesses including, but not limited to, former Theranos
   employees, potential and actual strategic partners of Theranos, journalists, and others
   who visited Theranos.

9. Harassing, threatening, or otherwise influencing doctors or patients who had
   negative experiences with Theranos. When doctors or patients made public statements
   about inaccurate Theranos test results and other negative experiences with the company,
   Defendants and their agents engaged in harassing, threatening, or other improper
   behavior in an effort to dissuade those providers from generating negative publicity for
   Theranos. For example, when Arizona provider Dr. Nicole Sundene was cited in a Wall
   Street Journal article after providing information about an unreliable Theranos test result,
   Balwani visited her offices in person along with Christian Holmes and berated her and
   her staff, threatening to sue her. The government may introduce these and similar facts
   through produced documents as well as through testimony from witnesses including, but
   not limited to, former Theranos employees as well as doctors and patients who patronized
   Theranos’s testing services.

10. Threatening, influencing, or vilifying journalists in response to negative coverage of
    Theranos. When journalists investigated Theranos and wrote articles exposing
    misrepresentations made by Defendants concerning Theranos’s business and technology,
    Defendants and their agents threatened and other attempted to improperly influence those
    journalists in an effort to suppress negative publicity. For example, when Defendants
    learned that a reporter from the Wall Street Journal was investigating the company and
    planning to publish an article reporting unfavorable facts about the company and its
    technology, Defendants directed attorneys to reach out to the Wall Street Journal and
    attempt to dissuade the publication from releasing the article. In a meeting with the
    reporter, John Carreyrou, his editor, and the publication’s lawyers, Theranos’s attorneys

                                             5
    Case 5:18-cr-00258-EJD Document 580 Filed 11/20/20 Page 7 of 11




   insisted that the publication not move forward with the article, incorrectly claiming that it
   was based on false information. Holmes also attempted to persuade Rupert Murdoch
   exercise his power as owner of the Journal to kill the story before it could be published.
   Defendants also vilified journalists who printed negative articles about Theranos,
   blaming them for skepticism regarding Theranos and its technology in an effort to deflect
   blame and accountability from themselves and their company. For example, following
   publication of the October 15, 2015 Wall Street Journal article revealing problems with
   Theranos’s blood testing services, Defendants on at least two occasions led employees in
   a chant of “Fuck you, Carreyrou,” directed at the journalist who investigated and
   authored the article. The government may introduce these and similar facts through
   produced documents as well as through testimony from witnesses including, but not
   limited to, former Theranos employees, attorneys representing Theranos or relevant news
   publications, and journalists who investigated and covered Theranos.

11. Blaming and vilifying competing companies. When Theranos was the subject of
    regulatory scrutiny or negative publicity, Defendants attributed blame to competing
    companies like Quest and LabCorp, stating and implying that those companies were
    influencing the government and/or the media. For example, after October 2015, when
    Theranos became the target of unfavorable reporting exposing problems with the
    company’s operations, Holmes led employees in a chant of “Fuck you, SonoraQuest.”
    Defendants made statements during this time period arguing that Theranos had been
    unfairly targeted for criticism as a result of action by competitors given Theranos’s
    potential to disrupt the blood testing industry. The government may introduce these and
    similar facts through produced documents as well as through testimony from witnesses
    including, but not limited to, former Theranos employees as well as journalists who
    covered Theranos.

12. Threatening or intimidating employees and former employees. Defendants and their
    agents directed threats and intimidating language at current and former Theranos
    employees in an effort to discourage employees from disseminating facts about the
    problems facing the company’s technology and business. On multiple occasions, when
    employees left the company voluntarily or were terminated, Defendants corresponded or
    met with those employees to deliver stern reminders of the employee’s obligations under
    nondisclosure agreements and threatened employees with consequences should they
    reveal any nonpublic information about Theranos’s technology or business practices.
    When Dr. Adam Rosendorff resigned from Theranos, Balwani became angry Rosendorff
    had forwarded work emails to his personal account out of a fear that regulatory
    authorities might investigate Theranos’s practices. Balwani insisted that Rosendorff sign
    a legal document confirming deletion of the emails. This exchanges caused Rosendorff
    to feel threatened. On other occasions, Defendants reacted angrily and attempted to
    threaten or intimidate employees whom they suspected to be the sources of negative
    publicity concerning Theranos. For example, following their review of some or all of the
    October 15, 2015 Wall Street Journal article discussing Theranos, Defendants directed
    board member George Schultz and Theranos attorneys to meet with Theranos employee
    Tyler Schultz because they believed some of the information in the article was provided
    by him. George Schultz conveyed to Tyler Schultz the warning from Defendants that
    Tyler’s career would be adversely affected if he continued to share information about
    Theranos. During that conversation, Theranos lawyers waited at the house of Tyler
    Schultz’s grandfather, subsequently ambushing Tyler Schultz and threatened him with
    legal action. On another occasion, Balwani became aware of a negative review of
    Theranos as an employer posted on website glassdoor.com. In response, Balwani
    aggressively interrogated several employees in an unsuccessful effort to determine the

                                             6
     Case 5:18-cr-00258-EJD Document 580 Filed 11/20/20 Page 8 of 11




   source of the review and discourage further negative reviews. Generally, Holmes and
   Balwani fostered a culture that strongly discouraged skepticism or dissent from
   employees, enforcing that culture by reacting with hostility and intimidation to any
   questioning. The government may introduce these and similar facts through produced
   documents as well as through testimony from witnesses including, but not limited to,
   former Theranos employees and members of the Board.

13. False and misleading representations made to FDA, CMS, CDPH, and other
    regulatory organizations. When Theranos was the subject of inspections by CMS and
    other regulatory organizations, Defendants’ agents presented regulators with selected,
    non-comprehensive data of Theranos’s test results in an effort to mask accuracy and
    consistency problems with Theranos’s assays. Additionally, Theranos failed to develop,
    maintain, and follow appropriate standard operating procedures for its clinical lab, but
    drafted and/or approved such SOPs immediately before or during regulatory inspections
    in an effort to conceal this oversight. In connection with an inspection by CDPH,
    Balwani and others misled an inspector into believing that the Theranos CLIA laboratory
    was limited to a single area. The government may introduce these and similar facts
    through produced documents as well as through testimony from witnesses including, but
    not limited to, former Theranos employees as well as regulatory agency personnel.

14. Violations of industry standards and government regulations or rules regarding
    research and development procedures, medical devices and clinical laboratory
    practices. In furtherance of their scheme to defraud, Defendants disregarded and failed
    to conform to industry standards as well as government regulations or rules regarding
    research and development procedures, medical devices and clinical laboratory standards.
    For example, in conducting research and development purportedly aimed at validating its
    assays, Theranos failed to conduct adequate validation studies, relying on insufficient
    data to claim that their tests were valid, accurate, and reliable. Theranos also cut corners
    in its Arizona research and development testing, failing to implement a clear protocol for
    informed consent for trial participants and fostering a coercive environment for testing.
    Theranos’s CLIA lab was the site of several violations of these rules and standards
    including the use of expired reagents, failure to implement and carry out proper
    proficiency testing and quality control processes, and inadequate record-keeping. Under
    Defendants’ supervision, Theranos’s CLIA lab also improperly failed to develop,
    maintain, and follow adequate standard operating procedures for its clinical tests.
    Defendants also exercised an improper degree of control and influence over the operation
    of Theranos’s CLIA lab despite their lack of medical education or training. Defendants,
    and Balwani in particular, were deeply involved in clinical decisions that should have
    been left to the discretion of the laboratory director—even overruling the laboratory
    director at times. In exercising that control, Defendants consistently made decisions that
    prioritized preserving Theranos’s reputation and secrecy at the expense of providing
    complete information to doctors and patients. The government may introduce these and
    similar facts through produced documents as well as through testimony from witnesses
    including, but not limited to, former Theranos employees as well as regulatory agency
    personnel, and expert witnesses.

15. Altering or tampering with third-party medical devices. Theranos’s in-house
    manufactured analyzer—called the Edison, miniLab, or TSPU—was incapable of
    performing a large proportion of the clinical blood tests Theranos offered. The Theranos
    devices were also incapable of handling high-throughput activity required to support
    Theranos’s business model. In response, Defendants caused Theranos to acquire several
    commercially available blood analyzer devices manufactured by third parties. Theranos

                                             7
     Case 5:18-cr-00258-EJD Document 580 Filed 11/20/20 Page 9 of 11




   then altered and tampered with those devices by modifying them to run on smaller and/or
   diluted blood samples, contrary to industry standards and the manufacturers’ intended use
   for such devices. The government may introduce these and similar facts through
   produced documents as well as through testimony from witnesses including, but not
   limited to, former Theranos employees.

16. Multiplexing test results and disregarding outliers to mask inconsistency. In its
    clinical testing and/or its proficiency testing, Theranos operated its analyzers according to
    a protocol that included running each assay multiple times and then multiplexing the
    results in order to derive the final, reported result. As part of that protocol, so-called
    outlier results—individual results that deviated from the other results for a given assay on
    a given sample—were discarded and not accounted for. This approach tended to mask
    consistency problems with Theranos’s tests. The government may introduce these and
    similar facts through produced documents as well as through testimony from witnesses
    including, but not limited to, former Theranos employees.

17. Improperly setting and altering reference ranges. Theranos’s lab practices deviated
    from industry standards and standard testing protocols approved by FDA and validated
    by the industry. In setting the reference ranges for its tests, Theranos improperly relied
    on reference ranges for common, FDA-approved tests and/or conducted insufficient
    studies to set and adjust its own reference ranges. Similarly, after Theranos began
    offering and providing clinical blood testing services, the company improperly adjusted
    reference ranges based on individual clinical results—without conducting sufficient
    studies to justify such an adjustment—in order to bring out-of-range results back into the
    newly adjusted “normal” range and avoid abnormal results to patients. The government
    may introduce these and similar facts through produced documents as well as through
    testimony from witnesses including, but not limited to, former Theranos employees and
    expert witnesses.

18. Withholding critical test results and other important information from doctors and
    patients. In an effort to avoid additional scrutiny of its blood test results and laboratory
    practices, Theranos sometimes withheld test results that were in the “critical” range for a
    given analyte, i.e., results that indicated a patient might need urgent medical care.
    Additionally, Theranos withheld information from doctors and patients indicating what
    type of analyzer had been used for a given test, depriving doctors and patients of the facts
    needed to place certain assay results into context—for example, when multiple samples
    from a single patient had been run on different types of analyzers leading to otherwise
    unexplainable discrepancies in results. Theranos also withheld from doctors and patients
    the fact that Theranos’s tests were not FDA approved, that Theranos relied on third-party
    analyzers for many of its tests, and other key facts regarding problems with their
    laboratory practices. The government may introduce these and similar facts through
    produced documents as well as through testimony from witnesses including, but not
    limited to, former Theranos employees, expert witnesses, and doctors and patients who
    patronized Theranos’s testing services.

19. Declining to conduct or agree to meaningful comparative tests. Despite the fact that
    Theranos’s analyzers and testing procedures varied from industry standards and
    conventional, FDA-approved tests, Defendants declined to conduct sufficient
    comparative tests establishing that Theranos’s test results delivered accurate and reliable
    results when compared to competing technology. Similarly, Theranos failed to conduct
    comprehensive and accurate comparison tests establishing that its assays could reliably
    be conducted on finger-stick samples as opposed to vein draws. Defendants also refused

                                             8
    Case 5:18-cr-00258-EJD Document 580 Filed 11/20/20 Page 10 of 11




   to commission or authorize such comparative testing through Sarah Cannon, Cleveland
   Clinic, UCSF, or other independent third-parties, to publish the results of any such
   testing, and to provide that information to the company’s board. The government may
   introduce these and similar facts through produced documents as well as through
   testimony from witnesses including, but not limited to, former Theranos employees,
   expert witnesses, representatives of potential and actual strategic partners of Theranos,
   and members of the Theranos Board.

20. Decommissioning Theranos’s Laboratory Information System database. Theranos
    maintained its clinical test data in a software database it called the Laboratory
    Information System (“LIS”). In October 2016, Theranos announced that it would cease
    offering clinical lab testing services. Following that decision but before the company
    ceased operation in 2018, Theranos “decommissioned” its LIS, rendering it nonfunctional
    and converting the data to a format that is not readily retrievable. This decision had the
    effect of obscuring or destroying detailed information regarding the specific tests
    Theranos conducted during the years of its clinical testing operation, hindering the
    government’s investigation of Defendants. The government may introduce these and
    similar facts through produced documents as well as through testimony from witnesses
    including, but not limited to, former Theranos employees and representatives of the
    Theranos assignee.

21. Obtaining personal benefit from position at Theranos. In addition to their salaries and
    other direct compensation, Defendants also obtained significant additional benefits from
    their positions at Theranos. For example, the company regularly paid for luxury travel
    and accommodations for Holmes. Additionally, Holmes routinely required her office
    assistant to perform a large number of personal tasks seemingly unrelated to the business
    of Theranos, including shopping for and returning household items, clothing, luxury
    fashion accessories, and beauty products. Finally, both Holmes and Balwani were he
    beneficiaries of increased local and national standing as a result of their association with
    Theranos. Holmes was featured in numerous publications and lauded as a visionary.
    Defendants also associated with celebrities, dignitaries, and other wealthy and powerful
    individuals who were interested in Theranos. Holmes collected a substantial salary from
    Theranos, which enabled her to live a luxurious lifestyle, driving a luxury SUV, renting
    an expensive home, and purchasing expensive merchandise. The government may
    introduce these and similar facts through produced documents as well as through
    testimony from witnesses including, but not limited to, former Theranos employees,
    journalists who investigated Theranos, members of the Theranos Board, and potential and
    actual investors in Theranos.

22. Concealing the romantic relationship between Holmes and Balwani from investors
    and others. During much of the relevant time period, Defendants Holmes and Balwani
    were romantically involved. This relationship was actively concealed from others to
    whom its existence would have been material, including: prospective and actual
    investors; members of the Board of Directors; representatives of Walgreens, Safeway,
    and other partner organizations; Theranos employees; and journalists. Defendants took
    steps to hide the existence of this relationship, such as commuting to work separately and
    avoiding being seen together outside of work. On at least one occasion, when questioned
    by a journalist as to whether she was in a relationship, Holmes falsely stated that she was
    not. The government may introduce these and similar facts through produced documents
    as well as through testimony from witnesses including, but not limited to, former
    Theranos employees as well as members of the Board of Directors, potential and actual


                                             9
Case 5:18-cr-00258-EJD Document 580 Filed 11/20/20 Page 11 of 11




investors in Theranos, potential and actual strategic partners of Theranos, and journalists
who interviewed Defendants.


                                                     Very truly yours,

                                                     ADAM A. REEVES
                                                     Attorney for the United States,
                                                     Acting Under Authority Conferred
                                                     By 28 U.S.C. § 515


                                                     /s/
                                                     JOHN C. BOSTIC
                                                     Assistant United States Attorney




                                         10
